Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1, 3, 7-8, 10, 13, 17-18, 20-21, 24-25, 27-28, 32, 35, 38-39, 43 and 45 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”a gate switching terminal”

b.	The limitations in claim 21:  
”a gate switching terminal”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method is one which includes: 
a.  a gate switching terminal.   
or b.  a gate switching terminal.

The office here notes that for claims 1 and 43 the prior art of record does not show the limitation “a gate switching terminal“ in the overall context of the overall claims.  The office notes that some of the closest prior art of record is the previous primary reference and references like US 2017/0194477 and US 2017/0098649.  The office notes however that the claimed structure discussed above is not shown in any known art.  As this is the case, the office notes that this important limitation 

The limitations in claim 1 and 43 are sufficient to distinguish claims 3, 7-8, 10, 13, 17-18, 20-21, 24-25, 27-28, 32, 35, 38-39 and 45 which depend from claims 1 and 43 over the art of record.  

The office does note for the applicant that if they want to go ahead and split up claim 35 into two separate claims the office will permit such in after allowance as it will further better grammar being used.  Here the office notes that although the office does not formally object to the “fixed” language the applicant has in the latest amendment, the language is noted to be borderline informal.  The office suggests here not trying to split the transitory phrase into two separate transitory phrases, as the applicant is attempting here, and instead just making it two separate claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/              Primary Examiner, Art Unit 2891